DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on February 10th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 12, and 17 were amended, claims 21-22 were added, claims 7 and 14 were cancelled. Claims 1-6, 8-13, and 15-22 are currently pending.
Claims 1-4, 7, 9-11, and 17-18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-10, and 16-17 of U.S. Patent No. 10,825,929 in view of Kirby et al. (U.S. Patent Application Publication No. 2006/0043534). The limitations of claim 7 have been incorporated into claim 1, however, a Terminal Disclaimer has not been filed. Therefore, the rejections of claim 1 on the ground of nonstatutory double patenting is maintained. The rejection of claims 17-18 on the ground of nonstatutory double patenting are withdrawn since the amendment to claim 17 has changed the scope of claims.  Moreover, the rejection of claims 4 and 9-11 on the ground of nonstatutory double patenting are withdrawn since the amendment to independent claim 1 changed the scopes of dependent claims 4 and 9-11. 
Response to Arguments
Applicant's arguments filed on February 10th, 2022 have been fully considered. The amendments to the independent claims 1, 12, and 17 have overcome the prior-art rejections. However, the rejection of claim 1 on the ground of nonstatutory double patenting are maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, as it inherits the limitations of claim 1, of U.S. Patent No. 10,825,929 in view of Kirby et al. (U.S. Patent Application Publication No. 2006/0043534).
17/086,820
U.S. Patent No. 10,825,929
1. A semiconductor wafer comprising:
a substrate having a dielectric layer disposed thereon;
first and second device regions disposed in the dielectric layer, wherein each of the first and second device regions comprises at least one semiconductor device; and
a scribe line between the first and second device regions and extending in a lateral direction, wherein the scribe line comprises a plurality of counter-stress 

wherein the wafer stress formed in the first and second device regions is tensile and the plurality of counter-stress structures is configured to produce compressive stress

a substrate having a dielectric layer formed thereon; 
a device region in the dielectric layer and comprising at least one semiconductor device; 

a sacrificial region adjacent to the device region; and at least one counter-stress structure in the sacrificial region, wherein the at least one counter-stress structure comprises tungsten and is configured to 
 
6. The semiconductor wafer of claim 1, wherein the water stress formed in the device region is tensile and the at least one counter-stress structure is configured to produce compressive stress. 


Claim 1 of U.S. Patent No. 10,825,929 discloses “a sacrificial region adjacent to the device region” instead of “a scribe line between the first and second device regions”, as recited in claim 1 of instant application. Kirby discloses sacrificial region can be located in the scribe area between the die portions ([0030], lines 5-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 10,825,929 in view of Kirby to locate the sacrificial region in the scribe line area in order to reduce footprint area, thus to increase efficiency and yield.
Claim 1 of U.S. Patent No. 10,825,929 discloses “at least one semiconductor device” instead of “first and second devices”, as recited in claim 1 of instant application. Kirby discloses first and second devices (Fig. 2, [0029], lines 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of U.S. Patent No. 10,825,929 in view of Kirby to configure first and second devices in order to increase efficiency and yield.
Allowable Subject Matter
Claims 12-13 and 15-22 are allowed.
Claims 2-6 and 8-11 are objected to as being dependent upon a rejected base claim. Claims 1-6 and 8-11 would be allowable if a Terminal Disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding to claim 1, claim 1 has been amended to include the features of former allowable claim 7. The reasons for allowance of former claim 7 were indicated in the previous Office Action.
Regarding to claim 12, the prior art fails to anticipate or render obvious the claimed limitations including “an array of dies, wherein each die of the array of dies comprises a first type of wafer stress, ... first and second pluralities of semiconductor structures formed in the first and second pluralities of scribe lines, respectively, wherein each semiconductor structure comprises a high stress material that produces a second type of wafer stress to counteract the first type of wafer stress, wherein the second type of wafer stress comprises compressive stress wherein the first type of wafer stress comprises tensile stress” in combination with the rest of limitations recited in claim 12.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “forming a plurality of semiconductor structures in each device region of an array of device regions, wherein the plurality of semiconductor structures produces a first type of wafer stress in the semiconductor wafer, and wherein the first type of wafer stress comprises tensile stress, ... disposing a high-stress material in the plurality of openings to form first and second pluralities of counter-stress structures that produce a second type of wafer stress to .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VU A VU/Primary Examiner, Art Unit 2828